Citation Nr: 1743716	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for headaches associated with cervical strain.

2.  Entitlement to an increased rating for lumbosacral strain, in excess of 10 percent prior to August 25, 2009, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1989 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In the June 2012 rating decision, the RO increased the Veteran's rating for service-connected lumbosacral strain from 10 percent to 20 percent, effective from August 25, 2009, the date of the Veteran's claim for an increased rating.  As this increase does not represent the maximum schedular benefit, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, as the claim was received August 25, 2009, the rating period currently on appeal is from August 25, 2008, one year prior to the date of the receipt of the Veteran's claim for an increased rating.  38 C.F.R. § 3.400 (o)(2) (2014).  In the June 2012 rating decision, the RO established an effective date for the increased rating of August 25, 2009, the date of the Veteran's claim.  Accordingly, staged ratings have been created, and the issue before the Board is as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In April 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran submitted his substantive appeal on a VA Form 9, Appeal to Board of Veterans' Appeals, in July 2013.  On the VA Form 9, the Veteran marked both, box 9A, indicating he wanted to appeal all of the issues listed on a July 2013 statement of the case, and box 9B, indicating he only wanted to appeal certain issues listed on the July 2013 statement of the case.  The Veteran then specifically listed only the issues of entitlement to an increased rating for headaches and entitlement to individual unemployability.  Subsequent statements from the Veteran, to include his testimony at the April 2014 Board hearing, indicate that he also intended to appeal the issue of entitlement to an increased rating for the service-connected lumbosacral strain.  Therefore, the Board finds that the Veteran intended the July 2013 VA Form 9 to constitute a substantive appeal as to all of the issues listed on the July 2013 statement of the case, to include entitlement to an increased rating for the service-connected lumbosacral strain.  Accordingly, the issues before the Board at this time are as listed on the cover page.  See 38 C.F.R. § 20.200, 20.202 (2016).  
 

FINDINGS OF FACT

1.  There is no probative evidence of record that the Veteran experienced characteristic prostrating headache attacks at any time during the rating period on appeal.

2.  During the one-year period preceding receipt of the August 25, 2009 increased rating claim, the lumbosacral strain was manifested by subjective complaints, including pain, but it was not factually ascertainable that the Veteran experienced an increase in severity of functional impairment due to the lumbosacral strain.

3.  From August 25, 2009, the Veteran's lumbosacral strain has been manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, without ankylosis or incapacitating episodes.   

4.  The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for headaches associated with cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for a rating in excess of 10 percent for lumbosacral strain, prior to August 25, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321 (b), 3.400 (o), 4.71a, Diagnostic Codes 5237 and 5243 (2016).

3.  The criteria for a rating in excess of 20 percent for lumbosacral strain, from August 25, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321 (b), 4.71a, Diagnostic Codes 5237 and 5243 (2016).  

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).




Increased Rating - Service-Connected Headache Disability

The Veteran's service-connected headache disability is evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable rating is warranted for migraines with characteristic prostrating attacks occurring on an average of less than once in 2 months over the last several months; a 10 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once in 2 months over the last several months; a 10 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once in 2 months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

VA received a VA Form 21-4138, Statement in Support of Claim, in November 2010.  The Veteran stated that he has headaches due to his cervical strain that he treats with over-the-counter medication.  

The Veteran was provided a VA examination relating to his headaches in March 2011.  At the March 2011 VA examination the Veteran indicated he had headaches that were relieved by over-the-counter medications.  

In the July 2013 VA Form 9 the Veteran stated that he was hospitalized in March and April of 2012 due to his major depressive disorder and during that time he was treated for prostrating headaches with medication.  The Veteran further stated he continues to have prostrating episodes but the incapacitation does not warrant hospitalization.  Additionally, the Veteran stated he is in constant pain and prostrating episodes occur in the morning.  

The Veteran was provided a VA headaches examination in November 2015.   The VA examiner reviewed the record, interviewed the Veteran, and conducted an in-person examination.  During the examination the Veteran reported constant pain with episodes once every two weeks that last all day.  The Veteran denied episodes where he needs to lie down due to his headache.   The November 2015 VA examiner stated that the Veteran does not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The VA examiner further stated that when the Veteran has more sensitive headaches, about once every two weeks, he moves more slowly but has no functional limitations.  Additionally, the November 2015 VA examiner opined that the Veteran would miss work due to service connected headaches no greater than 0 to 8 hours once every two weeks.    

In view of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a compensable rating for his headache disability.  The November 2015 VA examination report indicates that the Veteran experienced constant headaches with episodes once every other week.  However, the report does not indicate that the Veteran's headaches were characteristic prostrating attacks.  Rather, the Veteran indicated that he moves more slowly but has no functional limitations.  The Veteran did not describe any other complications from the headaches or side effects from the medications he takes for the headaches, such as extreme exhaustion or powerlessness.  Such symptoms do not more closely approximate the severity contemplated by the criteria for a compensable rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which requires a minimum of characteristic prostrating attacks averaging one in two months over the last several months.  There is no probative evidence of record that the Veteran experienced prostrating headache attacks at any time during the rating period on appeal.  Accordingly, the record does not show that at any time during the period on appeal that the Veteran was entitled to a compensable rating for headaches.

The Board has considered the Veteran's assertions that he is entitled to a compensable rating for the service-connected headaches and his July 2013 statements that he suffers from prostrating headaches.  The Veteran is competent to report symptoms such as headache pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in that regard and in his belief that he is entitled to a compensable rating for headaches.  In determining the Veteran's entitlement to a compensable rating, the Board has considered the Veteran's various headache symptoms reflected in the record, as discussed above.  However, as to the Veteran's statements that the headaches were "incapacitating," the Boards notes that the term is vague and the assertion is not supported by contemporaneous medical records documenting complaints of or treatment for incapacitating headaches.  Thus, his assertions do not establish that the headaches resulted in extreme exhaustion or powerlessness, or that the headaches were otherwise prostrating, as required for a compensable rating under Diagnostic Code 8100.  Thus, the Board concludes that the probative evidence of record supports a finding that a compensable rating is not warranted for headaches at any period under appeal.

The Board therefore finds that the criteria for a compensable rating for the Veteran's headaches have not been met at any time during the rating period.  As the preponderance of the evidence is against the assignment of a compensable rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating - Service-Connected Lumbosacral Strain

The Veteran's service-connected back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 directs that lumbosacral strain be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.   

38 C.F.R. § 4.71a also provides for ratings for intervertebral disc syndrome (IVDS) under Diagnostic Code 5243.  Diagnostic Code 5243 directs that intervertebral disc syndrome be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher evaluation.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when incapacitating episodes have a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating is assigned when incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is assigned when incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is assigned when incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  

Note 1 for Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Generally, the effective date of an increased rating is either the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule states that the effective date of an increased rating will be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  In this case, the Veteran's claim for an increased rating was received on August 25, 2009.  Therefore, a higher rating may be awarded during the period from August 25, 2008, through August 24, 2009, if it was factually ascertainable that an increase in disability occurred during that period.

Prior to August 25, 2009

Initially the Board notes that the evidence dated during the one-year period prior to August 25, 2009, the date the Veteran's increased rating claim was received,  does not show that it was factually ascertainable that an increase in the Veteran's service-connected back disability had occurred.  Specifically, the VA records dated during that one-year period show that the Veteran reported back pain.  The records do not provide evidence that the Veteran had limited range of motion such that a rating in excess of 10 percent was warranted under Diagnostic Code 5237, or that the Veteran experienced incapacitating episodes due to intervertebral disc syndrome such that a rating in excess of 10 percent was warranted under Diagnostic Code 5243.  Thus, the evidence does not show that it is at least as likely as not that, during the period from August 25, 2008, through August 24, 2009, it was factually ascertainable that there was an increase in the Veteran's disability such that a rating in excess of 10 percent was warranted.  See 38 C.F.R. § 3.400 (o)(2).  Accordingly, the preponderance of the evidence is against the assignment of a disability rating for service-connected lumbosacral strain in excess of 10 percent prior to August 25, 2009, the benefit-of-the-doubt doctrine is not for application, and the claim for a higher rating prior to August 25, 2009, must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert, 1 Vet. App. at 49.    

From August 25, 2009

The Veteran seeks a rating in excess of 20 percent for his service-connected lumbosacral strain from August 25, 2009.  The Veteran's lumbosacral strain is rated pursuant to Diagnostic Code 5237. 

The Veteran was provided a VA examination in March 2011.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  Upon examination, the Veteran did not have thoracolumbar spine ankylosis and his forward flexion was 90 degrees.  The VA examiner noted that the Veteran had muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  

During the April 2014 hearing the Veteran testified that he has constant pain in his lower back and experiences an increase in his symptoms when he does physical activity, such as, standing for extended periods of time.  The Veteran further testified that his back disability had increased in severity since the March 2011 VA examination.   

The Veteran was provided a VA examination in November 2015.   The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination. The Veteran reported flare-ups of the thoracolumbar spine that manifested with increased pain in the upper sacral area when he stands for longer than 10 minutes.  The Veteran further reported that he cannot run, stand for more than 10 minutes and he has difficulty getting in and out of his car.   The November 2015 VA examiner noted the Veteran's forward flexion as 90 degrees and to 75 degrees after repetitive use testing.  The Veteran did not have ankylosis of the spine.  Additionally, the Veteran was diagnosed with intervertebral disc syndrome ( IVDS) but he did not have any episodes of acute signs and symptoms due to the IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  As to the Veteran's reported flare-ups, the examiner stated that additional loss of range of motion with repeated use over time could best be described as mild in flexion.      
  
Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  There is no indication that the range of motion testing was performed other than on weight bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The record does not show that the Veteran met the requirement for a rating in excess of 20 percent under Diagnostic Code 5237 from August 25, 2009.  Specifically, for a rating in excess of 20 percent to be assigned under Diagnostic Code 5237, the evidence would have to show that the Veteran has favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The evidence of record does not show that the Veteran's service-connected lumbosacral stain is manifested by favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine 30 degrees or less.  For a rating in excess of 20 percent to be assigned under Diagnostic Code 5243, the evidence would have to show that the Veteran has had incapacitating episodes due to intervertebral disc syndrome of a total duration of at least 4 weeks but less than 6 weeks during the past 12 month period.  The record does not show that the Veteran has experienced any incapacitating episodes due to intervertebral disc syndrome as defined in 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

The Board considered whether functional impairment and loss would warrant a rating in excess of 20 percent.  38 C.F.R. § 4.40, 4.45, 4.59 (2016); see Deluca, 8 Vet. App. at 202.  The Veteran reported pain, flare-ups, difficulty waking up and limitations in standing.  However, the Board finds that the clinical findings do not reflect a level of functional impairment or loss to warrant a rating in excess of 20 percent.  On examination, the Veteran did not exhibit flexion to 30 degrees or less; or, ankylosis.  The November 2015 VA medical examination report shows a loss of flexion upon repetitive testing due to pain.  However, the Veteran was still able to flex his spine to 75 degrees.  Additionally, the November 2015 VA examiner opined that additional loss of range-of-motion due to flare-ups "can best be described as mild in flexion."  Thus, even considering the Veteran's reported flare-ups and functional impairment due to pain after repetitive use, the objective evidence does not reflect functional impairment and loss comparable to forward flexion of 30 degrees or less; or, ankylosis.  Therefore, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the service-connected lumbosacral strain.  See Mitchell, 25 Vet. App. 32.       

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected lumbosacral strain at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

The Board therefore finds that the criteria for a higher rating for the Veteran's lumbosacral strain have not been met at any time since August 25, 2009.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to a TDIU

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extra-schedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it may determine whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and, if so, then refer the issue to the Director, Compensation Service, for a determination as to whether the Veteran is entitled to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  Prior to April 11, 2014 the Veteran was service-connected for lumbosacral strain, rated as 20 percent disabling, residuals of left scaphoid fracture, rated as 10 percent disabling, cervical strain, rated as 10 percent disabling, right knee chondromalacia, rated as 10 percent disabling, scar, left wrist, rated as noncompesable, headaches associated with cervical strain, rated as noncompensable, and a left thumb condition, rated as noncompensable.  Additionally, from April 11, 2014, the Veteran has been service-connected for major depressive disorder, rated at 50 percent disabling.  Therefore, the Veteran's service-connected disabilities met the percentage requirements for a TDIU on a schedular basis effective April 11, 2014.  See 38 C.F.R. § 4.16 (a).  Prior to April 11, 2014, the Veteran's service-connected disabilities did not meet the percentage requirements for a TDIU on a schedular basis.  Nevertheless, as will be discussed below, the most probative evidence or record does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities at any time during the rating period on appeal.  See 38 C.F.R. § 4.16 (b).  As such, referral for consideration of a TDIU on an extra-schedular basis for the period prior to April 11, 2014 is not warranted, and a TDIU is not warranted on a schedular basis from April 11, 2014.  38 C.F.R. § 4.16.  

Concerning the initial claim for entitlement to a TDIU, in a correspondence received August 2009, the Veteran stated he received vocational rehabilitation and employment services the previous year, but was unable to gain employment.  Additionally, the Veteran stated he was not qualified to reenter the program.  The Veteran requested information relating to file a claim for a TDIU.  

In September 2010, VA received a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran stated that he was unable to secure or follow substantial gainful employment due to his major depressive disorder.  He reported that he last worked full time in July 2001.  The Veteran listed his previous occupations as truck driver and security guard.  The Veteran stated the most he ever earned in one year was $22,851.  The Veteran indicated that he has a high school degree with three years college education with no additional education or training.    

VA received a statement in support of claim in November 2010. The Veteran stated he was unemployed and was hired as a security guard in June 2010 on a part-time basis.  However, he last worked in July 2010 because his back and knees prevented him from standing all day.  The Veteran further stated that his back disability prevents him from standing for long periods of time.  

The Veteran received a VA medical examination in March 2011.  The March 2011 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person evaluation.  The Veteran indicated that he last worked 5 to 10 years earlier and is not able to find a job.  The VA examiner opined that the Veteran's service-connected residuals of left scaphoid fracture would have "no significant effects" on his occupation.  As rationale the examiner stated the Veteran's left wrist injury causes mild pain and minimal weakness.  As to the Veteran's service-connected right knee chondromalacia, the VA examiner opined that his right knee disability would have "no significant effects" on the Veteran's usual occupation.  As rationale the March 2011 VA examiner stated the Veteran's right knee disability would cause mild restrictions on walking and weight bearing and have no significant effect on his employability beyond those limitations for the lumbar spine disability.  The VA examiner opined that the Veteran's service-connected lumbar spine disability would have an effect on his employability due to decreased mobility, problems lifting and carrying, and pain.  The VA examiner further stated that the Veteran's lumbar disability would prevent him from lifting/carrying more than 25 pounds and that his walking is limited for occupational purposes.  As to the Veteran's service-connected cervical spine disability the VA examiner opined that it would not effect his usual occupation.  The March 2011 VA examiner opined that with his service-connected disabilities the Veteran "should be able to perform mild to moderate physical labor with limitations of lifting about 25 pounds and walking about 1/2 mile."

A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, completed by the Veteran's previous supervisor in July 2011, shows that the Veteran's last worked as a security officer in July 2011.  He lost no time, due to disability, during his time as a security officer.  The reason for the Veteran not working was because he quit.  

In the July 2012 notice of disagreement, the Veteran explained that his service-connected back disabilities limit the amount of standing and bending he is able to do.  In the July 2013 substantive appeal the Veteran stated he was terminated from the vocational rehab program since he was not able to find a job.

The Veteran was provided a VA mental disorders examination in June 2015.   The VA examiner reviewed the Veteran's claims file, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he lost many jobs after either not being able to complete the needed work due to physical limitations or associated pain difficulties.  Upon examination the VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner noted the Veteran's work history and stated the Veteran's serial, brief periods of employment is common to his total occupational history.  The examiner summarized the Veteran's level of occupational and social impairment as reduced reliability and productivity.  

The Veteran was provided a VA thoracolumbar spine examination in November 2015.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran and conducted an in-person examination.  The November 2015 VA examiner opined that the Veteran's thoracolumbar spine disability impacts his ability to work.  As rationale the VA examiner stated the Veteran is limited to walking one block and cannot stand for over 10 to 15 minutes continuously.  The VA examiner further explained that the Veteran can lift and carry a bag of groceries approximately 10 pounds and lift a 30 to 35 pound cinderblock.  The November 2015 VA examiner stated the Veteran's service-connected lumbar spine disability does not limit the Veteran's ability to work with a keyboard, sit, interact with people, write or file.  

The Veteran was provided a VA headaches examination in November 2015.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran and conducted an in-person examination.  The November 2015 VA examiner opined that the Veteran's service-connected headache disability does not impact his ability to work.  As rationale the VA examiner explained that when the Veteran has "more sensitive headache[s]" he moves more slowly but has no functional limitations.  Additionally, the VA examiner stated the Veteran's service-connected headache disability had no effect on physical or sedentary work.  The November 2015 VA examiner estimated the Veteran would miss work due to his service-connected headaches "no greater than 0-8 hours once every two weeks."  

After thorough consideration of the evidence of record, the Board concludes that although the probative evidence of record shows that the Veteran likely is unable to secure or follow an occupation involving physical labor it does not show that it is at least as likely as not that the Veteran is unable to secure or follow gainful employment consistent with his education and occupational experience solely as a result of his service-connected disabilities.  

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have an impact on his occupational functioning.  In that regard the June 2015 VA examiner opined that the Veteran's major depressive disorder would cause reduced reliability and productivity.  Furthermore, the Veteran has presented competent and credible lay testimony that his major depressive disorder and back disabilities hinder his ability to perform physical occupations.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness).  The Board finds these opinions and statements to be probative evidence of the Veteran's inability to perform a full range of work.  Specifically, the Veteran's back disability prevents him from performing physical labor.  Additionally, the Board recognizes that the Veteran's service-connected major depressive disorder reduces his occupational reliability and productivity.  The Veteran's left wrist scar and left thumb disability are each rated noncompensable, and have not been shown to impact his employability.

The evidence of record does not show that the Veteran is unable to follow a substantially gainful occupation by reason of his service-connected disabilities.  Specifically, both the November 2015 VA headache and VA thoracolumbar spine examiners opined that the Veteran is able to perform sedentary work with no limitations.  The March 2011 VA examiner determined the Veteran's left wrist and cervical spine disabilities have no significant impact on his usual occupation.  The Board accepts these opinions as probative evidence of the Veteran's ability to work in sedentary positions as they were based on and are consistent with examinations of the Veteran.  

The Board acknowledges that the Veteran has been rated as 50 percent disabled due to his major depressive disorder.  Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014).  Therefore, in assigning a 50 percent rating for the Veteran's major depressive disorder, VA has acknowledged that the disability has an adverse impact on the Veteran's ability to maintain gainful employment.  Specifically, the Veteran's 50 percent rating for major depressive disorder is indicative of occupational and social impairment, with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).  However, it has not been shown that he has total social and occupational impairment.  

Accordingly, due to his service-connected disabilities, the Veteran is limited to sedentary work.  The Board concludes that the Veteran is able to perform sedentary work and is therefore not unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  See 38 C.F.R. § 4.16 (2016).     

In determining whether the Veteran is entitled to a TDIU, the Board has considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. § 4.16.  As noted above, the Veteran has indicated that he has a high school education with three years of college.  The Board finds that the Veteran's high school education with three years of college is not inconsistent with an ability to perform sedentary work.  The Board finds that although the Veteran may no longer be able to perform his past work as a security guard or truck driver, his work history would not prevent him from transitioning to a sedentary occupation or from securing or following such an occupation. 

The Board has also considered the Veteran's lay statements that his service-connected disabilities prevent him from securing or following substantially gainful employment.  To the extent that the Veteran asserts that he has difficulty standing, bending or walking long distances are consistent with the findings and opinions of the VA examiners, the Board finds the Veteran competent and credible.  However, the Board notes that such difficulties are not equivalent to a finding that the Veteran is not unable to secure or follow a substantially gainful sedentary occupation.  

The Board also finds that the Veteran's opinion that he is unable to secure or follow substantially gainful employment is outweighed by the other evidence of record.  The Veteran has not been shown to have the requisite skill or expertise to render his lay observations, as pertinent to the relevant law, more probative than the clinical opinions of record rendered by medically trained professionals.  Specifically, as detailed above, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to sedentary work.  

As such, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected disabilities.  The Veteran is limited to sedentary work.  He has a high school education with three years of college.  The Veteran's education and occupational experience do not further limit his ability to secure and maintain substantially gainful employment in a sedentary position.  As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, a TDIU is not warranted.  






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable rating for headaches associated with cervical strain is denied.  

Entitlement to an increased rating for lumbosacral strain, rated as 10 percent disabling during the one year period prior to August 25, 2009, is denied.  

Entitlement to an increased rating for lumbosacral strain, rated 20 percent disabling from August 25, 2009, is denied.  

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


